



EXHIBIT 10.5
UK Participants:


Note that by clicking on “I Agree” you hereby agree to accept all liability for
secondary Class 1 NICs that may be payable by the Company and/or the Employer in
connection with your participation in the ESPP and any event giving rise to
Tax-Related Items. You further agree to the “Election To Transfer the Employer’s
National Insurance Liability to the Employee” agreement with the Company in the
form attached to the Enrollment Form below (the “Joint Election Agreement”) as
if you had manually signed and returned the Joint Election Agreement to the
Company.


Israeli Participants:


Note that by clicking on “I Agree” you hereby acknowledge that you must sign and
return the declaration in the form attached to the Enrollment Form below (the
“Joint Election Agreement”) to the Company within 45 days of the beginning of
the next offering period.





















--------------------------------------------------------------------------------







SERVICENOW, INC. (the “Company”)
Enrollment/Change Form
2012 Employee Stock Purchase Plan (“ESPP”)
(Capitalized terms not defined in this form shall have the meaning set forth in
the ESPP.)



Section 1:
Actions
CHECK DESIRED ACTION:
¨ Enroll in the ESPP
¨ Change Contribution Percentage
¨ Discontinue Contributions
AND COMPLETE SECTIONS:
2 + 3 + 4 + 19
2 + 4 + 19
2 + 5 + 19
Section 2:
Personal Data
Name:__________________________________     
Home Address: ___________________________
Social Security / Identification No:____________


Department:____________________
Section 3:
Enroll
I hereby elect to participate in the ESPP, effective at the beginning of the
next Offering Period. I elect to purchase shares of the Common Stock of the
Company subject to the terms and conditions of the ESPP and this
Enrollment/Change Form, including any applicable country-specific provisions in
the Appendix attached hereto (together, the “Enrollment/Change Form”). I
understand that shares of Common Stock purchased on my behalf will be issued in
street name and deposited directly into my brokerage account with Fidelity
Brokerage Services LLC or its affiliates. I hereby agree to take all steps, and
sign all forms, required to establish an account with Fidelity Brokerage
Services LLC or its affiliates for this purpose.
My participation will continue as long as I remain eligible, unless I withdraw
from the ESPP by filing a new Enrollment/Change Form with the Company. If I
transfer from the Company to a Participating Corporation or visa-versa or
between Participating Corporations, my contributions as of the date of transfer
will be used to purchase shares on the next Purchase Date unless I choose to
have such funds refunded to me.  I understand that I cannot resume participation
following my transfer until the start of the next Offering Period and must
timely file a new enrollment form to do so.  I understand that if I am a U.S.
taxpayer, I must notify the Company of any disposition of shares of Common Stock
purchased under the ESPP.
Section 4:
Elect Contribution Percentage
I hereby authorize the Company to withhold from each of my paychecks such amount
as is necessary to equal at the end of the applicable Offering Period __% of my
Compensation (as defined in the ESPP) paid during such Offering Period as long
as I continue to participate in the ESPP. That amount will be applied to the
purchase of shares of the Company’s Common Stock pursuant to the ESPP. If I am
paid in a currency other than U.S. dollars, my contributions will be converted
into U.S. dollars prior to the purchase of the Common Stock. The percentage must
be a whole number (from 1%, up to a maximum of 15%).
Please ¨-increase ¨-decrease my contribution percentage.
Note:You may change your contribution percentage only once within a Purchase
Period to be effective during such Purchase Period and such change can only be
to decrease your contribution percentage. An increase in your contribution
percentage can only take effect with the next Offering Period. Each change will
become effective as soon as reasonably practicable after the form is received by
the Company.
Section 5:
Discontinue Contributions
¨ I hereby elect to stop my contributions under the ESPP, effective as soon as
reasonably practicable after this form is received by the Company. Please
¨-refund all contributions to me in cash, without interest OR ¨- use my
contributions to purchase shares on the next Purchase Date. I understand that I
cannot resume participation until the start of the next Offering Period and must
timely file a new enrollment form to do so.






--------------------------------------------------------------------------------





Section 6:
Responsibility for Taxes
I acknowledge that, regardless of any action taken by the Company or, if
different, my employer (the “Employer”), the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to my participation in the ESPP and legally
applicable to me (“Tax-Related Items”) is and remains my responsibility and may
exceed any amount actually withheld by the Company or the Employer, if any. If I
am subject to Tax-Related Items in more than one jurisdiction, I acknowledge
that Tax-Related Items may be owed by me in more than one jurisdiction and the
Company or the Employer may be required to withhold in multiple jurisdictions.


I agree to make adequate arrangements to satisfy all Tax-Related Items. In this
regard, I authorize the Company and/or the Employer to satisfy any withholding
obligations with regard to all Tax-Related Items by withholding from my wages or
other cash compensation payable to me by the Company and/or the Employer. If the
obligations for Tax-Related Items cannot be satisfied by withholding from my
wages or other cash compensation as contemplated herein, then I authorize the
Company and/or the Employer or their respective agents to satisfy any
obligations with regard to all Tax-Related Items by withholding from proceeds of
the sale of shares of Common Stock acquired upon exercise of the option, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
my behalf pursuant to this authorization without further consent).


Finally, I agree to pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of my participation in the ESPP that cannot be satisfied by the
means previously described. The Company may refuse to purchase or deliver the
shares or the proceeds of the sale of shares of Common Stock, if I fail to
comply with my obligations in connection with the Tax-Related Items.






--------------------------------------------------------------------------------





Section 7:
Nature of Grant
By enrolling and participating in the ESPP, I acknowledge, understand and agree
that: (a) the ESPP is established voluntarily by the Company and it is
discretionary in nature; (b) the grant of the option is voluntary and does not
create any contractual or other right to receive future options to purchase
shares of Common Stock, or benefits in lieu of options, even if options have
been granted in the past; (c) all decisions with respect to future options or
other grants, if any, will be at the sole discretion of the Company; (d) the
grant of the option and my participation in the ESPP shall not create a right to
employment or be interpreted as forming or amending an employment or service
contract with the Company, the Employer or any Subsidiary and shall not
interfere with the ability of the Company, the Employer or any Subsidiary to
terminate my employment relationship (if any); (e) I am voluntarily
participating in the ESPP; (f) the ESPP and the shares of Common Stock purchased
under the ESPP and the income and value of same, are extraordinary items that do
not constitute compensation of any kind for services of any kind rendered to the
Company or Employer, and which is outside the scope of my employment or service
contract, if any; (g) the ESPP and the shares of Common Stock subject to the
ESPP and the income and value of same are not intended to replace any pension
rights or compensation; (h) the ESPP and the shares of Common Stock subject to
the ESPP and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments; (i) the future value of the underlying shares of Common Stock is
unknown, indeterminable and cannot be predicted with certainty; (j) and the
value of the shares of Common Stock purchased under the ESPP may increase or
decrease in the future, even below the purchase price; (k) in the event of
termination of my employment (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where I
am employed or the terms of my employment agreement, if any), except for certain
leave of absences set forth in Section 12 of the ESPP, my right to participate
in the ESPP will terminate effective as of the date I cease to actively provide
services and will not be extended by any notice period (e.g., employment would
not include any contractual notice or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where I am employed or
the terms of my employment agreement, if any); the Committee shall have
exclusive discretion to determine when I am no longer actively employed for
purposes of my option; and (l) unless otherwise provided in the ESPP or by the
Company in its discretion, the option to purchase shares of Common Stock and the
benefits evidenced by this Enrollment/Change Form do not create any entitlement
to have the ESPP or any such benefits granted thereunder, transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of the
Company; (m) unless otherwise agreed with the Company, the ESPP and any shares
of Common Stock acquired thereunder, and the income and value of same, are not
granted as consideration for, or in connection with, the service I may provide
as a director of a Subsidiary; and and (n) the following provisions apply only
if I am providing services outside the United States: (A) the ESPP and the
shares of Common Stock subject to the ESPP are not part of normal or expected
compensation or salary for any purpose; (B) I acknowledge and agree that neither
the Company, the Employer nor any Subsidiary, shall be liable for any foreign
exchange rate fluctuation between my local currency and the U.S. dollar that may
affect the value of the shares of Common Stock or any amounts due pursuant to
the purchase of the shares or the subsequent sale of any shares of Common Stock
purchased under the ESPP; and (C) no claim or entitlement to compensation or
damages shall arise when I withdraw from the ESPP due to my termination of
employment (for any reason whatsoever, whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where I am employed or the
terms of my employment agreement, if any) and in consideration of the grant of
the option and the issuance of shares of Common Stock under the ESPP, I agree
not to institute any claim against the Company, its Subsidiaries or the
Employer, waive my ability, if any, to bring any such claim, and release the
Company, its Subsidiaries and the Employer from any such claim; if
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the ESPP, I shall be deemed irrevocably
to have agreed not to pursue such claim and agree to execute any and all
documents necessary to request dismissal or withdrawal of such claim.






--------------------------------------------------------------------------------





Section 8:
No Advice Regarding Grant
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding my participation in the ESPP, or my
acquisition or sale of the underlying shares of Common Stock. I am hereby
advised to consult with my own personal tax, legal and financial advisors
regarding my participation in the ESPP before taking any action related to the
ESPP.
Section 9:
Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
Enrollment/Change Form and any other ESPP participation materials by and among,
as applicable, the Employer, the Company and its Subsidiaries for the exclusive
purpose of implementing, administering and managing my participation in the
ESPP.


I understand that the Company and the Employer may hold certain personal
information about me, including, but not limited to, my name, home address,
email address and telephone number, date of birth, social insurance number,
passport number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all options
under the ESPP or any other entitlement to shares of stock awarded, cancelled,
exercised, purchased, vested, unvested, or outstanding in my favor (“Data”), for
the exclusive purpose of implementing, administering and managing the ESPP.


I understand that Data will be transferred to Fidelity Brokerage Services LLC or
its affiliates or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company, with the
implementation, administration and management of the ESPP. I understand that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than my country. I understand that if I reside
outside the United States, I may request a list with the names and addresses of
any potential recipients of the Data by contacting my local human resources
representative. I authorize the Company, Fidelity Brokerage Services LLC and its
affiliates, and any other possible recipients which may assist the Company,
(presently or in the future) with implementing, administering and managing the
ESPP to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing my
participation in the ESPP. I understand that Data will be held only as long as
is necessary to implement, administer and manage my participation in the ESPP. I
understand that if I reside outside the United States I may, at any time, view
Data, request information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing my local human resources
representative. Further, I understand that I am providing the consents herein on
a purely voluntary basis. If I do not consent, or if I later seek to revoke my
consent, my employment status or service with the Employer will not be affected;
the only consequence of refusing or withdrawing my consent is that the Company
would not be able to grant the option to purchase shares of Common Stock under
the ESPP or other equity awards to me or administer or maintain such awards.
Therefore, I understand that refusing or withdrawing my consent may affect my
ability to participate in the ESPP. For more information on the consequences of
my refusal to consent or withdrawal of consent, I understand that I may contact
my local human resources representative.
Section 10:
Language
If I have received this Enrollment/Change Form or any other document related to
the ESPP translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
Section 11:
Electronic Delivery and Acceptance.
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the ESPP by electronic means. I hereby
consent to receive such documents by electronic delivery and agree to
participate in the ESPP through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
Section 12:
Severability
The provisions of this Enrollment/Change Form are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.






--------------------------------------------------------------------------------





Section 13:
Appendix
Notwithstanding any provisions in this Enrollment/Change Form, the right to
participate in the ESPP shall be subject to any special terms and conditions set
forth in any Appendix to this Enrollment/Change Form for my country. Moreover,
if I relocate to one of the countries included in the Appendix, the special
terms and conditions for such country will apply to me, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Enrollment/Change Form.
Section 14:
Imposition of Other Requirements
The Company, at its option, may elect to terminate, suspend or modify the terms
of the ESPP at any time, to the extent permitted by the ESPP. I agree to be
bound by such termination, suspension or modification regardless of whether
notice is given to me of such event, subject in any case to my right to timely
withdraw from the ESPP in accordance with the ESPP withdrawal procedures then in
effect. In addition, the Company reserves the right to impose other requirements
on my participation in the ESPP, on any shares of Common Stock purchased under
the ESPP, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require me to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
Section 15:
Governing Law
The interpretation, performance and enforcement of this Enrollment/Change Form
shall be governed by the laws of the State of Delaware without resort to that
State’s conflict-of-laws rules. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or the Enrollment/Change Form, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of San Jose, California,
or the federal courts for the United States for the Northern District of
California, and no other courts, where this grant is made and/or to be
performed.
Section 16:
Waiver
I acknowledge that a waiver by the Company of breach of any provision of this
Enrollment/Change Form shall not operate or be construed as a waiver of any
other provision of this Enrollment/Change Form or of any subsequent breach by me
or any other Participant.
SECTION 17:
Insider Trading Restrictions / Market Abuse Laws
I acknowledge that depending on my country of residence, I may be subject to
insider trading restrictions and/or market abuse laws, which may affect my
ability to acquire or sell shares of Common Stock or rights to shares of Common
Stock (e.g., purchase rights) under the ESPP during such times as I am
considered to have “inside information” regarding the Company (as defined by the
laws in my country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. I acknowledge I am responsible for
complying with any applicable restrictions and should speak with a personal
legal advisor on this matter.
Section 18:
Foreign Asset/Account Reporting
I acknowledge that depending on my country of residence, I may be subject to
certain foreign asset and/or account reporting requirements which may affect my
ability to acquire or hold shares of Common Stock under the ESPP in a brokerage
or bank account outside of my country of residence. Further, I may be required
to report such amounts, assets or transactions to the tax or other authorities
in my country. I also may be required to repatriate sale proceeds or other funds
received as a result of my participation in the ESPP to my country through a
designated bank or broker and/or within a certain time after receipt. In
addition, Participant may be subject to tax payment and/or reporting obligations
in connection with any income realized under the ESPP and/or from the sale of
shares of Common Stock. I acknowledge I am responsible for ensuring compliance
with such regulations and should speak with a personal legal and tax advisors,
as applicable, regarding this matter.
Section 19:
Acknowledgment and Signature
I acknowledge that I have received a copy of the ESPP and of the Prospectus
(which summarizes the major features of the ESPP). I have read the Prospectus
and my signature below (or my clicking on the Accept box if this is an
electronic form) indicates that I hereby agree to be bound by the terms of the
ESPP and this Enrollment/Change Form.
Signature: ___________________________________ Date:______________________


















--------------------------------------------------------------------------------







APPENDIX


SERVICENOW, INC. 2012 EMPLOYEE STOCK PURCHASE PLAN
COUNTRY SPECIFIC PROVISIONS FOR NON-U.S. EMPLOYEES


I understand that this Appendix includes special terms and conditions applicable
to me if I reside in one of the countries below. Unless otherwise stated, these
terms and conditions are in addition to those set forth in the Enrollment/Change
Form. Any capitalized term used in this Appendix without definition shall have
the meaning ascribed to it in the Enrollment/Change Form or the ESPP, as
applicable.
I further understand that this Appendix also includes information relating to
exchange control, securities laws and other issues of which I should be aware
with respect to my participation in the ESPP. The information is based on the
laws in effect in the respective countries as of April 2017. Such laws are often
complex and change frequently. As a result, I understand that the Company
strongly recommends that I not rely on the information herein as the only source
of information relating to the consequences of my participation in the ESPP
because the information may be out of date at the time that I purchase shares of
Common Stock or sell shares of Common Stock purchased under the ESPP.
Finally, I understand that if I am a citizen or resident of a country other than
the one in which I am currently working, transfer employment and/or residency
after enrolling in the ESPP, or am considered a resident of another country for
local law purposes, the information contained herein may not apply to me, and
the Company shall, in its discretion, determine to what extent the terms and
conditions contained herein shall apply.
AUSTRALIA
Securities Law Notification.
I acknowledge and agree that my rights to participate in the ESPP and purchase
shares of Common Stock are subject to the terms and conditions stated in the
Offer Document distributed to me with the Enrollment/Change Form and other ESPP
documents, and to the requirements of Class Order exemption 14/1000 of the
Australian Securities and Investments Commission.
Exchange Control Notification.
I understand that if I am an Australian resident, exchange control reporting is
required for cash transactions exceeding A$10,000 and international fund
transfers. If an Australian bank is assisting with the transaction, the bank
will file the report on my behalf. If there is no Australian bank involved in
the transfer, I will be required to file the report.
BRAZIL
Authorization for ESPP Participation.


I hereby authorize the Employer to make payroll deductions from each of my
paychecks in that percentage of my Compensation (up to 15%) that I have
specified in the Enrollment/Change Form and I authorize the Employer to remit
such accumulated payroll deductions, on my behalf, to the United States of
America, to purchase the shares of Common Stock, as provided by Circular No.
3,280/05 of the Central Bank, under the terms of the ESPP.


Upon request by the Company or the Employer, I agree to execute a letter of
authorization and any other agreements or consents that may be required to
enable the Employer, the Company, any Subsidiary or any third party designated
by the Employer or the Company to remit my accumulated payroll deductions from
Brazil for the purchase of shares of Common Stock. I understand that if I fail
to execute a letter of authorization or any other form of agreement or consent
that is required for the remittance of my payroll deductions, I will not be able
to participate in the ESPP.







--------------------------------------------------------------------------------





Compliance with Law.


By participating in the ESPP, I agree to comply with applicable Brazilian laws
and to report and pay any and all Tax-Related Items associated with
participation in the ESPP, including the purchase and subsequent sale of shares
of Common Stock acquired under the ESPP.


Labor Law Acknowledgment.


By participating in the ESPP, I acknowledge that (i) I am making an investment
decision, (ii) shares of Common Stock will be issued to me only if I continue to
be an eligible employee through the Purchase Date, and (iii) the value of the
underlying shares of Common Stock is not fixed and may increase or decrease
without compensation to me.


Foreign Asset/Account Reporting Information.


If I am resident or domiciled in Brazil, I understand that I will be required to
submit an annual declaration of assets and rights held outside Brazil to the
Central Bank of Brazil if the aggregate value of such assets and rights equals
or exceeds US$100,000. Assets and rights that must be reported include any
shares of Common Stock acquired under the ESPP. Foreign individuals holding
Brazilian visas are considered Brazilian residents for purposes of this
reporting requirement and must declare at least the assets held abroad that were
acquired subsequent to the date of admittance as a resident of Brazil.


Tax on Financial Transactions (IOF).


Cross-border financial transactions related to the ESPP may be subject to the
IOF (tax on financial transactions). I understand I should consult with my
personal tax advisor for additional details.
CANADA
Termination of Service.
This provision replaces Section 7(j) of the Enrollment/Change Form:
In the event of termination of my employment (for any reason whatsoever, whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where I am employed or the terms of my employment agreement, if
any), except for certain leave of absences set forth in Section 12 of the ESPP,
my right to participate in the ESPP, if any, will terminate effective as of the
earlier of (i) the date upon which I receive notice of termination, or (ii) the
date on which I am not longer actively providing services to the Employer,
regardless of any notice period under Canadian provincial laws (including, but
not limited to, statutory law, regulatory law and/or common law); the Committee
shall have exclusive discretion to determine when I am no longer actively
providing services for purposes of my option.
Securities Law Notification.
I understand that I am permitted to sell shares of Common Stock purchased under
the ESPP through the designated broker appointed under the ESPP, provided the
resale of shares of Common Stock takes place outside Canada through the
facilities of a stock exchange on which the shares are listed. The shares are
currently listed on New York Stock Exchange.





--------------------------------------------------------------------------------





Foreign Asset/Account Reporting Information.
I am required to report any foreign property on form T1135 (Foreign Income
Verification Statement) if the total cost of my foreign property exceeds
C$100,000 at any time in the year. Foreign property includes shares of Common
Stock acquired under the ESPP and their cost generally is the adjusted cost base
(“ACB”) of the Common Stock acquired under the ESPP. The ACB would ordinarily
equal the fair market value of the shares at the time of acquisition, but if I
own other shares of Common Stock (e.g., acquired under other circumstances or at
another time), this ACB may be averaged with the ACB of the other shares of
Common Stock. The form T1135 must be filed by April 30 of the following year. I
am advised to consult with a personal advisor to ensure that I comply with the
applicable requirements.
THE FOLLOWING PROVISIONS WILL APPLY IF I AM A RESIDENT OF QUEBEC:
Language Consent.
The parties acknowledge that it is their express wish that the Enrollment/Change
Form, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaires
intentées, directement ou indirectement, relativement à ou suite à la
convention.
Data Privacy.
This provision supplements section 9 of the Enrollment/Change Form:
I hereby authorize the Company, its Subsidiaries and any Company representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the ESPP. I
further authorize the Company, its Subsidiaries and the administrators of the
ESPP to disclose and discuss the ESPP with their advisors. I further authorize
the Company and its Subsidiaries to record such information and to keep such
information in my employee file.
DENMARK
Danish Stock Option Act.


I acknowledge that I have received an Employer Statement translated into Danish,
which is being provided to comply with the Danish Stock Option Act.  To the
extent more favorable and required to comply with the Stock Option Act, I
understand that the terms set forth in the Employer Statement will apply to my
participation in the ESPP.





--------------------------------------------------------------------------------







Exchange Control and Tax Reporting Notification and Agreement. 


I understand that I may hold shares of Common Stock acquired under the ESPP in a
safety-deposit account (e.g., a brokerage account) with either a Danish bank or
with an approved foreign broker or bank.  If the shares are held with a
non-Danish broker or bank, I am required to inform the Danish Tax Administration
about the safety-deposit account.  For this purpose, I must file a Declaration V
(Erklaering V) with the Danish Tax Administration. The bank/broker and I must
sign the Declaration V. By signing the Declaration V, the bank/broker undertakes
an obligation, without further request each year not later than on February 1 of
the year following the calendar year to which the information relates, to
forward certain information to the Danish Tax Administration concerning the
content of the safety-deposit account. In the event that the applicable broker
or bank with which the safety-deposit account is held does not wish to, or,
pursuant to the laws of the country in question, is not allowed to assume such
obligation to report, I acknowledge that I am solely responsible for providing
certain details regarding the foreign brokerage or bank account and any shares
of Common Stock acquired at purchase and held in such account to the Danish Tax
Administration as part of my annual income tax return.  By signing the Form V, I
at the same time authorize the Danish Tax Administration to examine the
account.  A sample of the Declaration V can be found at the following website:
www.skat.dk/getFile.aspx?Id=47392.


In addition, when I open a deposit account or a brokerage account for the
purpose of holding cash outside Denmark, the bank or brokerage account, as
applicable, will be treated as a deposit account because cash can be held in the
account.  Therefore, I must also file a Declaration K (Erklaering K) with the
Danish Tax Administration.  The bank/broker and I must sign the Declaration K. 
By signing the Declaration K, the bank/broker undertakes an obligation, without
further request each year, not later than on February 1 of the year following
the calendar year to which the information relates, to forward certain
information to the Danish Tax Administration concerning the content of the
deposit account.  In the event that the applicable financial institution (broker
or bank) with which the account is held, does not wish to, or, pursuant to the
laws of the country in question, is not allowed to assume such obligation to
report, I acknowledge that I am solely responsible for providing certain details
regarding the foreign brokerage or bank account to the Danish Tax Administration
as part of my annual income tax return. By signing the Declaration K, I at the
same time authorize the Danish Tax Administration to examine the account.  A
sample of Declaration K can be found at the following website:
www.skat.dk/getFile.aspx?Id=42409&newwindow=true.


Foreign Asset/Account Reporting Notification.


I acknowledge and understand if I establish an account holding shares of Common
Stock or cash outside of Denmark, I must report the account to the Danish Tax
Administration. The form which should be used in this respect can be obtained
from a local bank. Please note that these obligations are separate from and in
addition to the obligations described above.


FRANCE
FRENCH TRANSLATIONS OF PROVISIONS CONCERNING AUTHORIZATION TO PARTICIPATE IN
ESPP


Participation in the ESPP (Section 6 of the ESPP).
(a)    Any employee who is an eligible employee determined in accordance with
section 4 of the ESPP immediately prior to the initial Offering Period will be
automatically enrolled in the initial Offering Period under the ESPP. With
respect to subsequent Offering Periods, any eligible employee determined in
accordance with Section 4 of the ESPP will be eligible to participate in the
ESPP, subject to the requirement of Section (b) hereof and the other terms and
provisions of the ESPP.





--------------------------------------------------------------------------------





(b)    Notwithstanding the foregoing, (i) an eligible employee may elect to
decrease the number of shares of Common Stock that such employee would otherwise
be permitted to purchase for the initial Offering Period under the ESPP and/or
purchase shares of Common Stock for the initial Offering Period through payroll
deductions by delivering a Enrollment/Change Form to the Company within thirty
(30) days after the filing of an effective registration statement pursuant to
Form S-8 and (ii) the Committee may set a later time for filing the
Enrollment/Change Form authorizing payroll deductions for all eligible employees
with respect to a given Offering Period. With respect to Offering Periods after
the initial Offering Period, a Participant may elect to participate in the ESPP
by submitting an Enrollment/Change Form prior to the commencement of the
Offering Period (or such earlier date as the Committee may determine) to which
such agreement relates.
(c)    Once an employee becomes a Participant in an Offering Period, then such
Participant will automatically participate in the Offering Period commencing
immediately following the last day of such prior Offering Period unless the
Participant withdraws or is deemed to withdraw from the ESPP or terminates
further participation in the Offering Period as set forth in section 11 of the
ESPP. Such Participant is not required to file any additional Enrollment /
Change Form in order to continue participation in the ESPP.
Participation dans l’ESPP (Section 6 du ESPP).


(a)    Tout salarié qui est un salarié éligible conformément à la section 4 de
l’ESPP immédiatement avant la Période initiale d’Offre participera
automatiquement à la Période intiale d’Offre de l’ESPP. Concernant les Périodes
d’Offres suivantes, tout salarié éligible conformément à la Section 4 de l’ESPP
sera éligible pour participer à l’ESPP, à la condition de respecter les
conditions énoncées Section (b) des présentes et tous les autres termes et
conditions de l’ESPP.
(b)    Nonobstant ce qui précède, (i) un salarié éligible peut choisir de
diminuer le nombre d’Actions Ordinaires dont il aurait pu être autorisé à faire
l’acquisition au titre de la Période initiale d’Offre de l’ESPP, et/ou
d’acquérir des Actions Ordinaires au titre de la Période initiale d’Offre par
prélèvement sur son salaire par la remise d’un Formulaire de
Participation/Modification à la Société dans les trente (30) jours suivant le
dépôt d’une déclaration d’enregistrement conformément au Formulaire S-8, et,
(ii) le Comité peut décider, concernant une Période d’Offre donnée, que le dépôt
du Formulaire de Participation/Modification, autorisant le prélèvement sur
salaire de tout salarié éligible, peut être repoussé. Concernant les Périodes
d’Offres qui suivent la Période initiale d’Offre, un Participant peut choisir de
participer à l’ESPP par le dépôt d’un Formulaire de Participation/Modification
avant le début de la Période d’Offre concernée (ou toute date antérieure décidée
par le Comité).
(c)    Dès lors qu’un salarié devient un Participant pour une Période d’Offre,
alors ledit Participant participera automatiquement à la Période d’Offre
commençant immédiament après le dernier jour de la Période d’Offre antérieure à
moins que le Participant se retire, ou soit considéré comme se retirant de
l’ESPP, ou cesse sa participation à la Période d’Offre tel que cela est prévu à
la Section 11 de l’ESPP. Ledit Participant n’a pas à déposer de Formulaire pour
continuer à participer à l’ESPP.
Payroll Deduction Authorization.
This provision replaces Section 4 of the Enrollment/Change Form:
I hereby authorize the Company to withhold from each of my paychecks such amount
as is necessary to equal at the end of the applicable Offering Period __% of my
Compensation (as defined in the ESPP) paid during such Offering Period as long
as I continue to participate in the ESPP. That amount will be applied to the
purchase of shares of the Company’s Common Stock pursuant to the ESPP. If I am
paid in a currency other than U.S. dollars, my contributions will be converted
into U.S. dollars prior to the purchase of the Common Stock. The percentage must
be a whole number (from 1%, up to a maximum of 5%).
Please ¨-increase ¨-decrease my contribution percentage.





--------------------------------------------------------------------------------





Note:
You may change your contribution percentage only once within a Purchase Period
to be effective during such Purchase Period and such change can only be to
decrease your contribution percentage. An increase in your contribution
percentage can only take effect with the next Offering Period. Each change will
become effective as soon as reasonably practicable after the form is received by
the Company.

Autorisation du Prélèvement sur Salaire.


Cette disposition remplace Section 4 du Formulaire de
Participation/Modification:
 
Par les présentes, j’autorise la Société à prélever sur chacun de mes salaires
le montant nécessaire afin d’égaler, à la fin de ladite Période d’Offre, __% de
ma Rémunération (telle que définie dans l’ESPP) payée pendant ladite Période
d’Offre et ce, aussi longtemps que je continuerais à participer à l’ESPP. Ce
montant servira à l’acquisition d’Actions Ordinaires de la Société conformément
à l’ESPP. Si je suis payé dans une devise autre que le dollar U.S., mes
contributions devront être converties en dollars U.S. avant l’acquisition des
Actions Ordinaires. Le pourcentage doit être un chiffre entier (de 1% à un
maximum de 5%).
 
Veuillez -augmenter- diminuer mon pourcentage de contribution.
 
Remarque : Vous pouvez modifier le pourcentage de votre contribution seulement
une fois lors d’une Période d’Acquisition pour que cette modification soit
effective lors de cette même Période d’Acquisition, et cette modification ne
peut que diminuer votre pourcentage de contribution. Une augmentation de votre
pourcentage de contribution ne peut prendre effet que lors de la Période d’Offre
suivante. Toute modification deviendra effective aussitôt que cela sera
raisonnablement pratiquement possible après réception du formulaire par la
Société.


Limitations on Shares of Common Stock to be Purchased.


Notwithstanding anything in Section 10 of the ESPP to the contrary, I understand
that I am subject to the following additional requirements: (i) I may not
purchase more than two hundred (200) whole shares of Common Stock in any
individual Purchase Period; and (ii) I will not be granted a right to purchase
Common Stock under the ESPP at a rate which exceeds one thousand two hundred and
fifty dollars ($1,250) of the fair market value of such shares of Common Stock
(determined at the time such right is granted) for each calendar year in which
such right is outstanding at any time.


Language Consent.
By signing and returning or by otherwise accepting the Enrollment/Change Form, I
confirm having read and understood the documents relating to the ESPP (the ESPP,
the Enrollment/Change Form and this Appendix) which were provided to me in the
English language, except for the payroll authorization set forth in French
above. I accept the terms of those documents accordingly.
Consentement relatif à la Langue utilisée. 


En signant et en renvoyant le présent Formulaire de Participation/Modification
ou en l’approuvant d’une quelconque manière, je confirme avoir lu et compris les
documents relatifs à cette attribution de droits d’achat d’actions qui  m’ont
été remis en langue anglaise hormis l’autorisation du prélèvement sur salaire
tel que stipulé en français ci-dessus (l’ESPP, le Formulaire de
Participation/Modification ainsi que la présente Annexe). J’accepte les
conditions afférentes à ces documents en connaissance de cause.


Exchange Control Notification.


I acknowledge and understand I must declare to the customs and excise
authorities any cash or securities I import or export without the use of a
financial institution when the value of the cash or securities is equal to or
exceeds €10,000. With respect to any foreign account balances exceeding
€1,000,000, I must report any transactions carried out on those accounts to the
Bank of France on a monthly basis.





--------------------------------------------------------------------------------







Foreign Asset/Account Reporting Notification.
I acknowledge and understand that I may hold shares of Common Stock acquired
under the ESPP outside France provided that I declare all foreign accounts,
whether open, current, or closed in my income tax return. Failure to comply
could trigger significant penalties.
GERMANY
Exchange Control Notification.


Cross-border payments in excess of €12,500 in connection with the sale of
securities must be reported monthly to the German Central Bank (Bundesbank). In
case of payments in connection with securities (including proceeds realized upon
the sale of share of Common Stock), the report must be made electronically by
the 5th day of the month following the month in which the payment was received.
The form of the report (Allgemeine Meldeportal Statistik) can be accessed via
the Bundesbank's website (www.bundesbank.de) and is available in both German and
English. I am responsible for obtaining the appropriate form from the bank and
complying with the applicable reporting obligations.


HONG KONG
Restriction on Sale of Shares of Common Stock.


I understand that shares of Common Stock received at purchase are acquired as a
personal investment. To facilitate compliance with securities laws in Hong Kong,
I agree that I will not dispose of any shares of Common Stock acquired under the
ESPP within six (6) months of the beginning of the relevant Offering Period
under which such shares of Common Stock were acquired.




Securities Law Notification.


WARNING: The contents of the ESPP, the Enrollment/Change Form and this Appendix
have not been reviewed by any regulatory authority in Hong Kong. I am advised to
exercise caution in relation to the offer. If there is any doubt about any of
the contents of the ESPP, the Enrollment/Change Form, including this Appendix,
or any other communication materials, I should obtain independent professional
advice. The ESPP, the Enrollment/Change Form, including this Appendix, and other
incidental communication materials have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong. I
understand that the option to purchase shares and any shares of Common Stock to
be issued under the ESPP are intended only for the personal use of each
Participant and may not be distributed to any other person.


Nature of Scheme.


I acknowledge that the Company specifically intends that the ESPP will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”). Notwithstanding the foregoing, if the ESPP is deemed
to constitute an occupational retirement scheme for purposes of ORSO, the
purchase rights shall be void.







--------------------------------------------------------------------------------





INDIA


Exchange Control Notification.


Due to exchange control restrictions in India, I understand that I am required
to repatriate any cash dividends paid on shares of Common Stock acquired under
the ESPP within 180 days of receipt and any proceeds from the sale of shares of
Common Stock acquired under the ESPP to India within 90 days of receipt (or
within such time as prescribed under applicable Indian exchange control laws as
may be amended from time to time). I understand I must obtain a foreign inward
remittance certificate (“FIRC”) from the bank where I deposit the funds and must
maintain the FIRC as evidence of the repatriation of funds in the event the
Reserve Bank of India or the Employer requests proof of repatriation. I
understand that it is my responsibility to comply with exchange control laws in
India.


Foreign Asset/Account Reporting Notification.


I understand if I am an Indian resident I am required to declare any foreign
bank accounts and any foreign financial assets (including shares of Common Stock
acquired under the ESPP) in my annual tax returns. It is my responsibility to
comply with this reporting obligation and I should consult my personal advisor
in this regard.
ISRAEL
The following provisions apply to me if I transfer into Israel after the
beginning of the applicable Offering Period.


Immediate Sale Restriction.


Notwithstanding anything to the contrary in the ESPP or Enrollment/Change Form,
due to tax requirements in Israel, the Company reserves the right to immediately
sell shares of Common Stock acquired upon exercise of my purchase rights. If the
Company forces the sale of shares acquired upon exercise of my purchase rights,
I agree that the Company is authorized to instruct its designated broker to
assist with the mandatory sale of the shares of Common Stock (on my behalf
pursuant to this authorization) and I expressly authorize such broker to
complete the sale of such shares.  I acknowledge that the Company’s designated
broker is under no obligation to arrange for the sale of the shares of Common
Stock at any particular price.  Upon the sale of the shares of Common Stock, the
Company agrees to pay the cash proceeds from the sale, less any brokerage fees
or commissions, to me provided any liability for Tax-Related Items resulting
from the exercise of my purchase rights has been satisfied.  Due to fluctuations
in the share price and/or the U.S. dollar exchange rate between the purchase
date and (if later) the date on which the shares are sold, the sale proceeds may
be more or less than the market value of the shares on the purchase date (which
is the amount relevant to determining my tax liability).  I understand and agree
that the Company is not responsible for the amount of any loss I may incur and
that the Company assumes no liability for any fluctuations in the share price
and/or U.S. dollar exchange rate.


The following provisions apply to me if I am in Israel at the beginning of the
applicable Offering Period.
Tax Ruling.
The Company has an Agreed Advanced Tax Ruling (the “Tax Ruling”) from the Israel
Tax Authority (“ITA”) with respect to the ESPP offered to Israeli resident
employees of ServiceNow A.B. Israel 2012 Ltd. (“ServiceNow Israel”). A copy of
the Ruling (in Hebrew with an English translation) is attached to this Appendix
for Israel as Exhibit A.
If I am an Israeli resident employee of ServiceNow Israel and have not already
executed a declaration to agree to the terms of the Tax Ruling, I must print and
execute the declaration attached to this Appendix for Israel as Exhibit B, and
submit the declaration to: Michelle Giampaoli, Stock Plan Administrator,
ServiceNow, michelle.giampaoli@servicenow.com by the date that is 45 days from
the beginning of the applicable Offering Period. I may print and execute either
the Hebrew or the English version of the declaration.





--------------------------------------------------------------------------------





If I do not submit the attached declaration to: Michelle Giampaoli, Stock Plan
Administrator, ServiceNow, michelle.giampaoli@servicenow.com by the date that is
45 days from the beginning of the applicable Offering Period, my participation
in the ESPP will be automatically withdrawn, subject to the Committee’s
discretion for unforeseen circumstances, and any accumulated payroll deductions
will be returned to me as soon as practicable.
I understand that I must also acknowledge acceptance of the Enrollment/Change
Form following the procedures and within the time frame indicated on the
Fidelity website. The execution and submission of the declaration regarding the
Tax Ruling described herein is a separate process that is unique to Israel.







--------------------------------------------------------------------------------





EXHIBIT A






Department of Employee Options
February 4, 2013


Epstein Rosenblum Maoz (ERM) Law Offices
Attn: Yair Benjamini




Re: Agreed Tax Ruling- Calculation of Tax re the Benefit to Employees under the
ServiceNow, Inc.
2012 Employee Stock Purchase Plan - ServiceNow A.B. Israel 2012 Ltd.
(With reference to your request of June 16, 2012)


1.
The facts as presented by you:

1.1
Service Now A.B. Israel 2012 Ltd., company no. 514760099, withholding file
943293324 (hereinafter: the “Company”) is an Israeli resident private company
that was founded in 2012 and employs one (1) employee in Israel.

1.2
The Company is a subsidiary of ServiceNow, Inc. (hereinafter: the “Parent”), a
US public corporation whose shares are traded on the New York Stock Exchange
(NYSE). The Parent provides cloud-based software and services that help IT
organizations automate and integrate various enterprise technologies.

1.3
As part of its employee incentive policy, the Parent approved the 2012 Employee
Stock Purchase Plan (hereinafter: the “ESPP”). Among others, employees of the
Company who are not “controlling shareholders” as defined in section 102(a) of
the Income Tax Ordinance (hereinafter: the “Ordinance”) are eligible to
participate in the ESPP.

1.3
The main provisions of the ESPP are as follows:

1.4.1
The ESPP provides for consecutive or overlapping offering periods (hereinafter:
the “Offering Periods”), during which eligible employees can participate in the
ESPP and be granted the right to purchase shares in the Parent (hereinafter: the
“Shares”). The first day of each Offering Period is referred to as the offering
date (hereinafter: the “Offering Date”). The first business day of the initial
Offering Period was June 28, 2012, which was the date the Parent’s stock was
initially offered to the public. Each Offering Period is comprised of one
six-month purchase period at the end of which the employee is eligible to
purchase Shares (hereinafter: the “Purchase Period”). The first Offering Period
will take place from June 28, 2012 until approximately January 31, 2013, and the
first Purchase Period will take place from June 28, 2012 until January 31, 2013.






--------------------------------------------------------------------------------





1.4.2
Subsequent Offering Periods will consist of a single six-month Purchase Period,
beginning on each February 1 and August 1 and ending on the following July 31
and January 31, respectively. The committee that administers the ESPP may change
the length of the Offering Periods or the Purchase Periods, provided that no
Offering Period has a duration exceeding 27 months. The relevant date on which
Shares will be purchased will be the last business day of the relevant Offering
Period (each of these dates will be referred to hereinafter as: the “Purchase
Date”).

1.4.3
Employees of the Company are eligible to purchase Shares at a 15% discount of
the lower of:

a.
the closing price of the Shares on the Offering Date; or

b.
the closing price of the Shares on the Purchase Date (hereinafter: the “Exercise
Price”).

1.4.4
For the first Offering Period, the employees that participated in the ESPP
automatically received the right to purchase Shares with monthly sums deducted
from their salary, where the default was that 15% of the employee’s net salary
during the Purchase Period was saved toward the purchase (hereinafter: the
“Savings Amount”). The Savings Amount will be used solely for the purchase of
Shares and will not exceed 15% of the employee’s monthly base salary. The
employee may elect to decrease the percentage of cash compensation that he
authorizes for use during the first Offering Period by delivering a form to the
Parent prior to the first Purchase Date. Neither the Company nor the Parent will
pay interest on the Savings Amount.

1.4.5
The employee may withdraw from the ESPP at any time in a manner determined by
the Parent. Should the employee withdraw from the ESPP prior to the end of the
Offering Period or during any other time designated by the committee, all
accrued salary deductions will be returned to him, without interest, at the
earliest possible date. The employee may not withdraw less than all of his
accrued salary deductions. Even if the employee withdraws from the ESPP, the
employee may resume participation in the ESPP in any future Offering Period by
submitting a new enrollment form to the Parent prior to the beginning of the
subsequent Offering Period or at an earlier date, as provided by the committee.

1.4.6
The ESPP contains quantitative limitations regarding the number of Shares that
each employee is entitled to purchase. In any event, an employee may not
purchase more than 1,500 Shares during each Offering Period.

1.4.7
Attached as Appendix A hereto is the ESPP and its conditions per your
submissions.








--------------------------------------------------------------------------------





2.
The Request:

2.1
The employee’s enrollment in the ESPP will not constitute a tax event and will
not be subject to tax on that date.

2.2
On the date the options are exercised and the employee purchases the Shares, the
employee will be subject to tax for the benefit resulting from the difference
between the market value of the Shares at the close of trading on the Purchase
Date and the Exercise Price the employee paid from the Savings Amount. The tax
rate will be the employee’s marginal tax rate according to the tax liability for
employee grants under the non-trustee track. The tax will be withheld at the
source by the Company.

2.3
On the date of sale of the Shares by the employee, the Parent and/or the Company
will not withhold tax at source, and the employee will be taxed according to
Section E of the Ordinance.



3.
The tax arrangement and its conditions:

Relying on the facts provided by you and detailed in section 1 above, the Income
Tax Authority approves the tax arrangement relating to the ESPP on compliance
with the following conditions:
3.1
This tax arrangement applies to the ESPP whose Offering Periods will commence
from June 28, 2012, only for employees of the Company, and so long as the
provisions of the law are not changed, and only if the Company and the employees
will act in accordance with the provisions of this tax arrangement.

3.2
Each term in this tax arrangement shall have the meaning ascribed to it in Part
E-1 of the Ordinance, unless otherwise expressly provided.

3.3
The provisions of section 102(c)(2) of the Ordinance and the Income Tax Rules
(Tax Benefits for Employee Share Allotments), 2003 (hereinafter: the “Rules”)
will apply to the grant of the ESPP to the employees of the Company.

3.4
The Company will not take any tax deductions related to the ESPP, regardless of
whether the employees of the Company participate in the tax agreement or not.

3.4
Notwithstanding section 3.2 above, the end of each Offering Period will be
deemed an “exercise” for the purpose of section 102(c)(2) of the Ordinance
(hereinafter: the “Exercise Date”), and the following provisions will apply:

3.5.1
All Shares that an employee received on the Exercise Date will be deemed sold
according to the closing price of the Shares on the Exercise Date (hereinafter:
the “Share Price”).

3.5.2
The employee will be liable for employment income according to section 2(2) of
the Ordinance for the difference between the Share Price and the Exercise Price
that the employee paid on the Exercise Date, multiplied by the total Shares
purchased by the broker in his name (hereinafter: the “Value of the Benefit”).






--------------------------------------------------------------------------------





3.5.3
On the Exercise Date, the Company will withhold tax for the Value of the Benefit
and will transfer the relevant withholding to the Assessing Officer, as required
by section 9(e) of the Rules.

3.5.4 Employees will be deemed residents of Israel until the date on which the
Shares are actually sold, in respect of the income from the ESPP that is the
subject of this tax agreement. The aforesaid will not apply to Offering Periods
after an employee is no longer a resident of Israel if the employee has secured
approval from the ITA on the termination of his Israeli residency or if the
Company secures a tax agreement with respect to severing Israeli residency of
its employees.
3.5.5 On the actual date of sale the Shares, Part E of the Ordinance will apply
to the employee, and the price of the Shares and the end of the Offering Period
(as stated in section 3.4.1 above) will be deemed the original price of the
Shares on the Purchase Date.
3.5.6 For the avoidance of doubt, it is clarified that the reporting and tax
payment obligations for the income described in section 3.5.5 above, on the
actual date of sale, are the sole obligations of the employees.
3.6
This tax agreement is condition on the full satisfaction of the conditions of
the law and this agreement. This agreement is given on reliance on the
representations that you provided above. If it is later discovered that the
details you provided in the context of the request are not accurate, or
substantively incomplete, and/or one of the conditions is not complied with, the
following consequences will result: the employees that purchase Shares on the
Purchase Date will be liable for income tax as employment income under section
2(2) of the Ordinance on the actual date of sale of the Shares, at the highest
price of the Shares from the beginning of the Offering Period until the sale of
the Shares to an unrelated third party, as defined by section 88 of the
Ordinance, including interest and linkage differentials from the grant date.

3.7
This tax agreement does not amount to an assessment or approval of the facts as
presented by you. The facts as presented by you shall be examined by the
Assessing Officer via his examination of the Company and/or the employees
participating in the ESPP, as applicable.

3.8
This tax agreement is valid from the Offering Periods that will begin through
December 31, 2017. Following that period, you may request an extension from the
ITA (if any).

3.9
Within 60 days of the date hereof, and within 60 days from a new employee’s
enrolment in the ESPP, as applicable, the Company and the employees
participating in the ESPP will submit a declaration in the form provided in
Exhibit B to this tax agreement. Section 3.6 above will apply to an employee who
does not sign the declaration. The Company and the employees’ declarations will
be valid with respect to the ESPP for all Offering Periods that are the subject
of this tax agreement, and accordingly for the period stated in section 3.1
above. The Company will submit a list of the employees that did not participate
in this tax agreement to the Assessing Officer within 60 days of the receipt of
this tax agreement or within 60 days of the beginning of each Offering Period,
as applicable.






--------------------------------------------------------------------------------







Yours truly,
    
Eran Dvir, CPA (jurist)
Superior (Professional Division)


Copies:    
Mr. Aaron Elijahu, CPA - Senior VP for Professional Issues.
Mr. Gilad Takoa, CPA - Jerusalem 3 Assessing Officer
Mr. Raz Itzkovitch, CPA (Jurist) - Department Manager - Employee Options
Mr. Rafi Tawina, Adv. - Senior Department Manager (Employee Options), Legal
Department







--------------------------------------------------------------------------------





EXHIBIT A
esppformpage20.jpg [esppformpage20.jpg]









--------------------------------------------------------------------------------





esppformpage21.jpg [esppformpage21.jpg]



















--------------------------------------------------------------------------------





esppformpage22.jpg [esppformpage22.jpg]





















--------------------------------------------------------------------------------





esppformpage23.jpg [esppformpage23.jpg]











--------------------------------------------------------------------------------







esppformpage24.jpg [esppformpage24.jpg]





--------------------------------------------------------------------------------





esppformpage25.jpg [esppformpage25.jpg]















--------------------------------------------------------------------------------





JAPAN
Limitation on Offering.


If I reside and/or work in Japan, my participation in the ESPP may be limited as
a result of applicable securities laws. Specifically, the aggregate value of
shares of Common Stock purchased by all ESPP participants residing and/or
working in Japan will be limited to less than an aggregate amount of
¥100,000,000 on an annual basis. It is also possible that certain other equity
awards in Japan will count against this ¥100,000,000 threshold. If ESPP
participants in the Japan elect to contribute more than this amount during any
year, contribution rates will be prorated to ensure that this threshold is not
exceeded. If my participation is prorated, I understand that I will receive a
notice from the Company explaining the proration.


Exchange Control Notification.


I understand if I am a Japanese resident and I pay more than ¥30,000,000 for the
purchase of shares of Common Stock in any one transaction, I must file a Payment
Report with the Ministry of Finance (through the Bank of Japan or the bank
carrying out the transaction). The precise reporting requirements vary depending
on whether the relevant payment is made through a bank in Japan. If I acquire
shares of Common Stock whose value exceeds ¥100,000,000 in a single transaction,
I must also file a Securities Acquisition Report with the Ministry of Finance
through the Bank of Japan within 20 days of acquiring the shares of Common
Stock. The forms to make these reports can be acquired at the Bank of Japan.


A Payment Report is required independently of a Securities Acquisition Report.
Consequently, if the total amount that I pay on a one-time basis to purchase
shares exceeds ¥100,000,000, I must file both a Payment Report and a Securities
Acquisition Report.


Foreign Asset/Account Reporting Notification.


I am required to report details of any assets held outside Japan as of December
31 (including shares of Common Stock acquired under the ESPP), to the extent
such assets have a total net fair market value exceeding ¥50,000,000. Such
report will be due by March 15 each year. I am advised to consult with my
personal tax advisor to determine if the reporting obligation applies to my
personal situation.
MEXICO


No Entitlement or Claims for Compensation.


The following provisions supplement Section 7 of the Enrollment/Change Form:


Modification.


By participating in the ESPP, I understand and agree that any modification of
the ESPP or the Enrollment/Change Form or its termination shall not constitute a
change or impairment of the terms and conditions of my employment.


Policy Statement.


I acknowledge that the option to purchase shares of Common Stock is making under
the ESPP is unilateral and discretionary and, therefore, the Company reserves
the absolute right to amend it and discontinue it at any time without any
liability.







--------------------------------------------------------------------------------





I acknowledge that the Company, with registered offices at 2225 Lawson Lane,
Santa Clara, CA 95054, U.S.A., is solely responsible for the administration of
the ESPP and participation in the ESPP and the acquisition of shares does not,
in any way, establish an employment relationship between myself and the Company
since I am participating in the ESPP on a wholly commercial basis, nor does it
establish any rights between myself and the Employer.


Plan Document Acknowledgment.


By participating in the ESPP, I acknowledge that I have received copies of the
ESPP, have reviewed the ESPP and the Enrollment/Change Form in their entirety
and fully understand and accept all provisions of the ESPP and the
Enrollment/Change Form.


In addition, by accepting the Enrollment/Change Form, I further acknowledge that
I have read and specifically and expressly approved the terms and conditions in
Section 7 of the Enrollment/Change Form, in which the following is clearly
described and established: (i) participation in the ESPP does not constitute an
acquired right; (ii) the ESPP and participation in the ESPP is offered by the
Company on a wholly discretionary basis; (iii) participation in the ESPP is
voluntary; and (iv) the Company and any Subsidiary are not responsible for any
decrease in the value of the shares.


Finally, I hereby declare that I do not reserve any action or right to bring any
claim against the Company for any compensation or damages as a result of my
participation in the ESPP and therefore grant a full and broad release to the
Employer, the Company and any Subsidiary with respect to any claim that may
arise under the ESPP.


Spanish Translation


Sin derecho a compensación o reclamaciones por compensación
Las siguientes disposiciones complementan la Sección 7 del Contrato:


Modificación.
Al participar en el ESPP, entiendo y acuerdo que cualquier modificación el ESPP
o al Contrato o su terminación no constituirá un cambio o perjuicio a los
términos y condiciones de empleo.


Declaración de Política.
El Reconozco que el otorgamiento de la opción que la Compañía está haciendo de
conformidad con el ESPP es unilateral y discrecional y, por lo tanto, la
Compañía se reserva el derecho absoluto de modificar y discontinuar el mismo en
cualquier momento, sin responsabilidad alguna.


Reconozco que la Compañía, con oficinas registradas ubicadas en 2225 Lawson
Lane, Santa Clara, CA 95054, EE.UU. es únicamente responsable de la
administración del ESPP y la participación en el ESPP y la adquisición de
acciones no establece, de forma alguna, una relación de trabajo entre la
Compañía y yo, ya que estoy participando en el ESPP de una forma totalmente
comercial, y tampoco establece ningún derecho entre el Patrón y yo.
    
Reconocimiento del Documento del ESPP. Al participar en el ESPP, reconozco que
he recibido copias del ESPP, he revisado el ESPP y el Contrato en su totalidad y
entiendo y acepto completamente todas las disposiciones contenidas en el ESPP y
en el Contrato.


Adicionalmente, al aceptar el Contrato, reconozco que he leído y específica y
expresamente he aprobado los términos y condiciones de la Sección 7 del
Contrato, en la que lo siguiente está claramente descrito y establecido: (i) la
participación en el ESPP no constituye un derecho adquirido; (ii) el ESPP y la
participación en el ESPP es ofrecida por la Compañía de forma enteramente
discrecional; (iii) la participación en el ESPP es voluntaria; y (iv) la
Compañía y cualquier empresa Subsidiaria no son responsables por cualquier
disminución en el valor de las acciones.
  
Finalmente, declaro que no me reservo ninguna acción o derecho para interponer
cualquier demanda o reclamación en contra de la Compañía por compensación, daño
o perjuicio alguno como resultado de mi participación en el ESPP y, por lo
tanto, otorgo el más amplio finiquito al Patrón, la Compañía y cualquier empresa
Subsidiaria con respecto a cualquier demanda o reclamación que pudiera surgir en
virtud del ESPP.





--------------------------------------------------------------------------------







NETHERLANDS
Labor Law Acknowledgment.


By enrolling in the ESPP, I acknowledge that the purchase rights and shares of
Common Stock purchased under the ESPP are intended as an incentive for me to
remain employed with the Company or Employer and are not intended as
remuneration for labor performed.


Securities Law Notification.


esppformpage28.jpg [esppformpage28.jpg]
SINGAPORE
Restriction on Sale of Shares of Common Stock.


I understand, to the extent I sell, offer to sell or otherwise dispose of shares
of Common Stock purchased under the ESPP within six months of the beginning of
the relevant Offering Period, I am permitted to dispose of such shares of Common
Stock through the designated broker under the ESPP, if any, provided the resale
of shares of Common Stock acquired under the ESPP takes place outside of
Singapore through the facilities of a stock exchange on which the shares of
Common Stock are listed. The shares are currently listed on New York Stock
Exchange.


Securities Law Notification.


I understand that the option is being granted to me pursuant to the “Qualifying
Person” exemption under section 273(1)(f) of the Singapore Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). I further understand that the ESPP
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore. I understand and acknowledge that my option to purchase shares of
Common Stock is subject to section 257 of the SFA and I am not permitted to
sell, or offer to sell any shares of Common Stock in Singapore unless such sale
or offer is made (i) within six months from the date of offering or (ii)
pursuant to exemptions under Part XIII Division (1) Subdivision (4) (other than
section 280) of the SFA.


Chief Executive Officer and Director Notification Obligation.


I acknowledge that if I am the Chief Executive Officer (“CEO”) a director,
associate director or shadow director of a Singapore Subsidiary, I am subject to
certain notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Subsidiary in writing when
I receive an interest (e.g., an option or shares of Common Stock) in the Company
or any Subsidiary within two business days of (i) its acquisition or disposal,
(ii) any change in previously disclosed interest (e.g., when the shares of
Common Stock are sold), or (iii) becoming a CEO, director, associate director or
shadow director.
SPAIN
Nature of Grant.
The following provision supplements Section 7 of the Enrollment/Change Form:
By completing the enrollment process and accepting the Enrollment/Change Form, I
consent to participation in the ESPP and acknowledges that I have received a
copy of the ESPP.





--------------------------------------------------------------------------------







I understand that the Company has unilaterally, gratuitously and discretionally
decided to offer participation in the ESPP to eligible employees of the Company
or any Subsidiary. This decision is a limited decision that is entered into upon
the express assumption and condition that any grant will not bind the Company or
any Subsidiary other than as expressly set forth in the Enrollment/Change Form.
Consequently, I understand that the ESPP is offered on the assumption and
condition that the ESPP and any shares of Common Stock issued upon exercise of
this purchase right are not a part of any employment or service contract (either
with the Company or any Parent or any Subsidiary) and shall not be considered a
mandatory benefit, salary for any purpose (including severance compensation) or
any other right whatsoever.
Further, I understand and agree that, unless otherwise expressly provided for by
the Company or set forth in the ESPP or the Enrollment/Change Form, I will cease
to be a Participant in the ESPP upon the termination of my status as an eligible
employee for any reason (including for the following reasons) and my
contributions to the ESPP shall cease and the amounts returned to me, without
interest, as soon as administratively possible. Such reasons for termination
include, but are not limited to resignation, retirement, disciplinary dismissal
adjudged to be with cause, disciplinary dismissal adjudged or recognized to be
without cause, material modification of the terms of employment under Article 41
of the Workers’ Statute, relocation under Article 40 of the Workers’ Statute,
Article 50 of the Workers’ Statute, or under Article 10.3 of Royal Decree
1382/1985. The Company, in its sole discretion, shall determine the date when my
status as an eligible employee has terminated for purposes of the right to
purchase shares of Common Stock under the ESPP.
In addition, I understand that this grant would not be made to me but for the
assumptions and conditions referred to above; thus, I acknowledge and freely
accept that, should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then any offer of the right to
participate in the ESPP shall be null and void.
Securities Law Notification.
The offer of the option to purchase shares of Common Stock described in the
Enrollment/Change Form does not qualify under Spanish regulations as a
security.  No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the offer of the ESPP. The Enrollment/Change Form (including
this Appendix) has not been, nor will it be, registered with the Comisión
Nacional del Mercado de Valores, and does not constitute a public offering
prospectus.
Foreign Asset and Account Reporting Notification.
To the extent that I hold rights or assets (e.g., shares of Common Stock, cash,
etc.) in a bank or brokerage account outside of Spain with a value in excess of
€50,000 per type of right or asset as of December 31 each year, I am required to
report information on such rights and assets on my tax return for such year.
Shares of Common Stock acquired under the ESPP constitute securities for
purposes of this requirement, but unvested awards (e.g., the right to purchase
shares of Common Stock under the ESPP) will not be considered an asset or right
for purposes of this requirement.
If applicable, I must report the assets or rights on Form 720 by no later than
March 31 following the end of the relevant year. After such assets or rights are
initially reported, the reporting obligation will only apply for subsequent
years if the value of any previously-reported assets or rights increases by more
than €20,000. Failure to comply with this reporting requirement may result in
penalties to me. Accordingly, Spanish residents should consult with personal tax
and legal advisors to ensure proper compliance with their reporting obligations.
Spanish residents are required to electronically declare to the Bank of Spain
any securities accounts (including brokerage accounts held abroad), as well as
the securities held in such accounts (including shares of Common Stock), if
the value of the transactions for all such accounts during the prior tax year or
the balances in such accounts as of December 31 of the prior tax year exceeds
€1,000,000. If neither the total balances nor total transactions with
non-residents during the relevant period exceeds €50,000,000, a summarized form
declaration may be used.





--------------------------------------------------------------------------------





Exchange Control Notification.
Spanish residents who acquire shares of Common Stock under the ESPP must declare
such acquisition to the Spanish Dirección General de Comercio e Inversiones (the
“DGCI”), the Bureau for Commerce and Investments, which is a department of the
Ministry of Economy and Competitiveness. Residents also must declare ownership
of any shares of Common Stock by filing a Form D-6 with the Directorate of
Foreign Transactions each January while such shares of Common Stock are owned.
In addition, the sale of shares of Common Stock must also be declared on Form
D-6 filed with the DGCI in January, unless the sale proceeds exceed the
applicable threshold (currently €1,502,530), in which case, the filing is due
within one month after the sale.
SWITZERLAND
Securities Law Notification.


I understand and agree, the offering of the ESPP is considered a private
offering in Switzerland; therefore, it is not subject to registration. Neither
this document nor any other materials relating to the ESPP (i) constitutes a
prospectus as such term is understood pursuant to article 652a of the Swiss Code
of Obligations, (ii) may be publicly distributed nor otherwise made publicly
available in Switzerland, or (iii) have been or will be filed with, approved or
supervised by any Swiss regulatory authority, including the Swiss Financial
Market Supervisory Authority (“FINMA”).


United Kingdom
Responsibility for Taxes.


The following provisions supplement Section 6 of the Enrollment/Change Form:


Without limitation to Section 6 of the Enrollment/Change Form, I agree that I am
liable for all Tax-Related Items and hereby covenant to pay all such Tax-Related
Items, as and when requested by the Company or, if different, the Employer or by
Her Majesty’s Revenue & Customs (“HRMC”) (or any other tax authority or any
other relevant authority). I also agree to indemnify and keep indemnified the
Company and, if different, the Employer against any Tax-Related Items that they
are required to pay or withhold on my behalf or have paid or will pay to HMRC
(or any other tax authority or any other relevant authority).


Notwithstanding the foregoing, if I am a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), I understand
that I may not be able to indemnify the Company for the amount of any income tax
not collected from or paid by me within ninety (90) days of the end of the U.K.
tax year in which the event giving rise to the Tax-Related Items occurs as it
may be considered to be a loan and therefore, it may constitute a benefit to me
on which additional income tax and National Insurance contributions (“NICs”) may
be payable. I understand that I will be responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for paying to the Company and/or the Employer (as
appropriate) the amount of any NICs (including Employer NICs, as defined below)
due on this additional benefit, which may also be recovered from me by any of
the means referred to in Section 6 of the Enrollment/Change Form.


If I fail to comply with my obligations in connection with the income tax as
described in this section, the Company may refuse to deliver the shares of
Common Stock subject to the ESPP.







--------------------------------------------------------------------------------





National Insurance Contributions Acknowledgment.


As a condition of participation in the ESPP and the purchase of shares of Common
Stock, I agree to accept any liability for secondary Class 1 NICs which may be
payable by the Company and/or the Employer in connection with the
option/purchase of shares and any event giving rise to Tax-Related Items (the
“Employer NICs”). Without limitation to the foregoing, I agree to execute a
joint election with the Company, the form of such joint election being formally
approved by HMRC (the “Joint Election”), and any other required consent or
election. I further agree to execute such other joint elections as may be
required between me and any successor to the Company and/or the Employer. I
further agree that the Company and/or the Employer may collect the Employer NICs
from me by any of the means set forth in section 6 of the Enrollment/Change
Form.


If I do not enter into a Joint Election prior to purchasing shares or if
approval of the Joint Election has been withdrawn by HMRC, the option shall
become null and void without any liability to the Company and/or the Employer
and I may not purchase shares under the ESPP.



















--------------------------------------------------------------------------------





SPECIAL NOTICE FOR EMPLOYEES IN DENMARK
EMPLOYER STATEMENT


Pursuant to Section 3(1) of the Act on Stock Options in employment relations
(the "Stock Option Act"), you are entitled to receive the following information
regarding participation in the ServiceNow, Inc. 2012 Employee Stock Purchase
Plan (the “ESPP”) in a separate written statement.


This statement contains only the information mentioned in the Stock Option Act,
while the other terms and conditions of your grant of stock options to purchase
shares of the common stock of ServiceNow, Inc. (the “Company”) are described in
detail in the ESPP, the Enrollment/Change Form and the applicable
country-specific supplement, which have been made available to you.


1.    Time of grant of right to purchase stock


Provided always that at the relevant time you are eligible to participate in the
ESPP, at the beginning of successive six (6)-month offering periods, the Company
will grant you a right to purchase shares of stock in the Company that may be
exercised on the last day of each offering period.


2.    Terms or conditions for grant of a right to future purchase of stock
    
The ESPP is offered at the discretion of the Company's Board of Directors.


3.
Purchase Date



If you are employed by the Company or one of its participating subsidiaries or
affiliates on the last day of an offering period, shares of common stock will
automatically be purchased for you with your accumulated payroll deductions. If
you are not employed by the Company or one of its participating subsidiaries or
affiliates on the last day of an offering period, Sections 4 and 5 of the Stock
Option Act will determine your rights (if the Stock Option Act applies and the
terms of the Stock Option Act are more favorable than the terms of the ESPP and
the enrollment materials). If shares are purchased for you at the end of an
offering period, the number of shares purchased will depend on the purchase
price, the amount of your accumulated payroll deductions and the share purchase
limits in the ESPP. You will be the immediate owner of the common stock
purchased with your accumulated payroll deductions and, subject to the
limitations in the ESPP, you may sell your shares of common stock purchased
under the ESPP at any time, subject to any Company insider trading restrictions.







--------------------------------------------------------------------------------





4.
Purchase Price



The purchase price per share is the lower of 85% of the fair market value of the
Company’s common stock on the first market day of the offering period or on the
date the stock purchase right is exercised, i.e., the last market day of the
offering period.


5.
Your rights upon termination of employment



The treatment of your stock option upon termination of employment will be
determined under Sections 4 and 5 of the Stock Option Act unless the terms
contained in the ESPP, the Agreement and the applicable country-specific
supplement are more favorable to you than Sections 4 and 5 of the Stock Option
Act. If the terms contained in the ESPP, the Agreement and the applicable
country-specific supplement are more favorable to you, then such terms will
govern the treatment of your stock option upon termination of employment.


6.
Financial aspects of participating in the ESPP



Aside from the payroll deductions which will start after you enroll in the ESPP,
the ESPP offering has no immediate financial consequences for you. The value of
the purchase rights and the value of the shares purchased for you under the ESPP
are not taken into account when calculating holiday allowances, pension
contributions or other statutory consideration calculated on the basis of
salary.


Shares of stock are financial instruments and investing in stocks will always
have financial risk. The possibility of profit at the time you sell your shares
will not only be dependent on the Company’s financial development, but inter
alia also on the general development on the stock market. In addition, after you
purchase shares, the shares could decrease in value even below the purchase
price.




SERVICENOW, INC.
2225 Lawson Lane
Santa Clara, CA 95054
U.S.A.







--------------------------------------------------------------------------------





SÆRLIG MEDDELELSE TIL MEDARBEJDERE I DANMARK
ARBEJDSGIVERERKLÆRING


I henhold til § 3, stk. 1, i lov om brug af køberet eller tegningsret m.v. i
ansættelsesforhold ("Aktieoptionsloven") er du berettiget til i en særskilt
skriftlig erklæring at modtage følgende oplysninger om deltagelse i ServiceNow,
Inc.'s medarbejderaktieordning - 2012 Employee Stock Purchase Plan
("ESPP-planen").


Denne erklæring indeholder kun de oplysninger, der er nævnt i Aktieoptionsloven,
mens de øvrige vilkår og betingelser for din tildeling af aktieoptioner til køb
af ordinære aktier i ServiceNow, Inc. ("Selskabet") er nærmere beskrevet i
ESPP-planen, Tilmeldings-/Ændringsblanketten (Enrollment/Change Form) og det
gældende landespecifikke tillæg, som du har modtaget.


1.    Tidspunkt for tildeling af retten til at købe aktier


Forudsat at du er berettiget til at deltage i ESPP-planen på det pågældende
tidspunkt vil Selskabet ved påbegyndelsen af successive tilbudsperioder på seks
(6) måneder tildele dig retten til at købe aktier i Selskabet, som kan udøves på
den sidste dag i hver tilbudsperiode.


2.
Kriterier og betingelser for tildeling af retten til senere at købe aktier



ESPP-planen tilbydes efter Selskabets bestyrelses eget skøn.


3.
Købsdato



Hvis du er ansat i Selskabet eller i et af de deltagende datterselskaber eller
en af de deltagende tilknyttede virksomheder på den sidste dag i en
tilbudsperiode, vil der automatisk blive købt ordinære aktier til dig for det
akkumulerede beløb, der er fratrukket dine nettolønudbetalinger. Hvis du ikke er
ansat i Selskabet eller i et af de deltagende datterselskaber eller en af de
deltagende tilknyttede virksomheder på den sidste dag i en tilbudsperiode, vil
Aktieoptionslovens §§ 4 og 5 være gældende for dine rettigheder (hvis
Aktieoptionsloven finder anvendelse og lovens bestemmelser er mere fordelagtige
for dig end vilkårene i ESPP-planen og materialet vedrørende din deltagelse i
planen). Hvis der købes aktier til dig ved udløbet af en tilbudsperiode, vil
antallet af købte aktier afhænge af købskursen, størrelsen på det akkumulerede
beløb, der er fratrukket dine nettolønudbetalinger, samt af de begrænsninger for
aktiekøb, der er fastsat i ESPP-planen. Du vil blive indehaver af de ordinære
aktier, der er købt for det akkumulerede beløb, der er fratrukket dine
nettolønudbetalinger, og du kan, med de begrænsninger, der følger af
ESPP-planen, til enhver tid sælge de ordinære aktier, som du har købt i henhold
til ESPP-planen, med forbehold for eventuelle begrænsninger i Selskabets regler
om insiderhandel.







--------------------------------------------------------------------------------





4.
Købskurs



Købskursen pr. aktie er den værdi, der er lavest af 85 % af kursværdien af
Selskabets ordinære aktier på enten den første handelsdag i tilbudsperioden
eller på den dato, hvor retten til at købe aktier udøves, dvs. den sidste
handelsdag i tilbudsperioden.


5.
Din retsstilling i forbindelse med fratræden



Dine aktieoptioner vil i tilfælde af din fratræden blive behandlet i
overensstemmelse med Aktieoptionslovens §§ 4 og 5, medmindre bestemmelserne i
ESPP-planen, Aftalen og det gældende landespecifikke tillæg er mere fordelagtige
for dig end Aktieoptionslovens §§ 4 og 5. Hvis bestemmelserne i ESPP-planen,
Aftalen og det gældende landespecifikke tillæg er mere fordelagtige for dig, vil
disse bestemmelser være gældende for, hvordan dine aktieoptioner behandles i
forbindelse med din fratræden.


6.
Økonomiske aspekter ved at deltage i ESPP-planen



Bortset fra de fradrag i dine nettolønudbetalinger, som påbegynder, når du er
blevet tilmeldt ESPP-planen, har deltagelsen i ESPP-planen ingen umiddelbare
økonomiske konsekvenser for dig. Værdien af købsretten og af de aktier, der
købes til dig i henhold til ESPP-planen, indgår ikke i beregningen af
feriepenge, pensionsbidrag eller øvrige lovpligtige, vederlagsafhængige ydelser.


Aktier er finansielle instrumenter, og investering i aktier vil altid være
forbundet med en økonomisk risiko. Muligheden for at opnå en gevinst, når du
sælger dine aktier, afhænger ikke alene af Selskabets økonomiske udvikling, men
også af den generelle udvikling på aktiemarkedet. Derudover kan aktierne efter
købet falde til en værdi, der måske endda ligger under købskursen.




SERVICENOW, INC.
2225 Lawson Lane
Santa Clara, CA 95054
U.S.A.











--------------------------------------------------------------------------------





SERVICENOW, INC. 2012 EMPLOYEE STOCK PURCHASE PLAN


Election To Transfer the Employer’s National Insurance Liability to the Employee


This Election is between:


A.
The individual who has obtained authorised access to this Election (the
“Employee”), who is employed by one of the employing companies listed in the
attached schedule (the “Employer”) and who is eligible to participate in the
Employee Stock Purchase Plan pursuant to the 2012 Employee Stock Purchase Plan
(the “ESPP”), and



B.
ServiceNow, Inc., 2225 Lawson Lane, Santa Clara, CA 95054, U.S.A. (the
“Company”), which may grant options under the ESPP and is entering into this
Election on behalf of the Employer.



1.
Introduction



1.1
This Election relates to the options granted to the Employee under the ESPP on
or after June 19, 2012, up to the termination date of the ESPP.



1.2
In this Election the following words and phrases have the following meanings:



(a)
“Chargeable Event” means, in relation to the ESPP:



(i)
the acquisition of securities pursuant to the options (within section 477(3)(a)
of ITEPA);



(ii)
the assignment (if applicable) or release of the options in return for
consideration (within section 477(3)(b) of ITEPA);



(iii)
the receipt of a benefit in connection with the options, other than a benefit
within (i) or (ii) above (within section 477(3)(c) of ITEPA);



(iv)
post-acquisition charges relating to the shares acquired pursuant to the ESPP
(within section 427 of ITEPA); and/or



(v)
post-acquisition charges relating to the shares acquired pursuant to the ESPP
(within section 439 of ITEPA).



(b)
“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.



(c)
“SSCBA” means the Social Security Contributions and Benefits Act 1992.



1.3
This Election relates to the employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise on the occurrence of
a Chargeable Event in respect of the ESPP pursuant to section 4(4)(a) and/or
paragraph 3B(1A) of Schedule 1 of the SSCBA.



1.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.



1.5
This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).








--------------------------------------------------------------------------------





2.
The Election



The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Chargeable Event is hereby
transferred to the Employee. The Employee understands that, by signing or
electronically accepting this Election, he or she will become personally liable
for the Employer’s Liability covered by this Election. This Election is made in
accordance with paragraph 3B(1) of Schedule 1 of the SSCBA.


3.
Payment of the Employer’s Liability



3.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Chargeable Event:



(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Chargeable Event; and/or



(ii)
directly from the Employee by payment in cash or cleared funds; and/or



(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive pursuant to the options, the proceeds
of which must be delivered to the Employer in sufficient time for payment to be
made to HMRC by the due date; and/or



(iv)
where the proceeds of the gain are to be made through a third party, the
Employee will authorize that party to withhold an amount from the payment or to
sell some of the securities which the Employee is entitled to receive pursuant
to the options, such amount to be paid in sufficient time to enable the Company
to make payment to HMRC by the due date; and/or



(v)
through any other method as set forth in the applicable Enrollment/Change Form
entered into between the Employee and the Company.



3.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities to the Employee in respect of the ESPP until full
payment of the Employer’s Liability is received.



3.3
The Company agrees to remit the Employer’s Liability to HM Revenue & Customs on
behalf of the Employee within 14 days after the end of the UK tax month during
which the Chargeable Event occurs (or within 17 days if payments are made
electronically).



4.
Duration of Election



4.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.



4.2
This Election will continue in effect until the earliest of the following:



(i)
the Employee and the Company agree in writing that it should cease to have
effect;



(ii)
on the date the Company serves written notice on the Employee terminating its
effect;



(iii)
on the date HMRC withdraws approval of this Election; or



(iv)
after due payment of the Employer’s Liability in respect of the ESPP to which
this Election relates or could relate, such that the Election ceases to have
effect in accordance with its terms.








--------------------------------------------------------------------------------





Acceptance by the Employee


The Employee acknowledges that by clicking on the “ACCEPT” box where indicated
on the grant acceptance screen, the Employee agrees to be bound by the terms of
this Election as stated above.




Acceptance by the Company


The Company acknowledges that, by signing this Election or arranging for the
scanned signature of an authorised representative to appear on this Election,
the Company agrees to be bound by the terms of this Election.


Signature for and on
behalf of the Company                ____________________________


Name                        Derk Lupinek
    
Position                    VP, Legal













--------------------------------------------------------------------------------





SCHEDULE OF EMPLOYER COMPANIES


The following are employer companies to which this Election may apply:


Service-now.com UK Limited
Registered Office:
Standard House, Weyside Park, Catteshall Lane, Godalming,
Surrey, Gu7 1XE
Company Registration Number:
6299383
Corporation Tax District:
201 South London
Corporation Tax Reference:
6359720602
PAYE Reference:
581/LA08194








--------------------------------------------------------------------------------





EXHIBIT B




Re: Agreed Tax Ruling- ServiceNow A.B. Israel 2012 Ltd.


Pursuant to section 3.9 of the Tax Ruling dated February 4, 2013, “Tax Ruling by
Agreement - Calculation of Tax re the Benefit to Employees under the ServiceNow,
Inc. 2012 Employee Stock Purchase Plan (the “ESPP”) - ServiceNow A.B. Israel
2012 Ltd.” (the “Tax Ruling”), I, the undersigned employee, declare that I
understand the Tax Ruling, will act in accordance with it, and will not request
to change it and/or annul it, and/or replace it, and/or will not request
additional tax benefits other than those provided in this Tax Ruling.


In addition, I understand that should I sell the shares of Common Stock (as
defined under the ESPP) purchased under the ESPP more than three (3) days after
I purchase such shares, I will be required, by Israeli law, to report on all
profits and/or losses from such sales on my Annual Return, to report to the Tax
Authorities according to section 91(d), and to make advanced tax payments as
required by law.


Additionally, I understand that I will be required to file an Annual Return to
the Assessing Officer even if I do not currently file an Annual Return.


I also declare that I understand that a failure to file an Annual Return or a
failure to pay tax, as required by Israeli law, on any income from sale of
shares of Common Stock that I purchased under the ESPP is a criminal offense.


Executed by:




Signature
Date
Employee ID
Employee name
 
 
 
 










--------------------------------------------------------------------------------





EXHIBIT B




הנדון:החלטת מיסוי בהסכם - סרוויס נאו א.ב. ישראל 2012 בע”מ


בהתאם לסעיף 3.9 להחלטת המיסוי מיום 2012x.11., “חישוב המס בגין טובת ההנאה שנוצרה
לעובד בתוכנית לרכישת מניות לעובדים (ESPP) בחברת סרוויס נאו א.ב. ישראל 2012 בע”מ
(להלן: “החלטת המיסוי”), העובד החתום מטה, מצהיר בזאת כי הבין את החלטת המיסוי וכי
ינהג לפיה, ולא יבקש לשנותה ו/או לבטלה ו/או להחליפה באחרת, ו/או ידרוש הפחתת מס
נוספת מעבר לקבוע בהחלטת מיסוי זו.


בנוסף, הריני מבין שבמידה ואבחר למכור את המניות שיוקצו לי במסגרת תוכנית ה- ESPP
לאחר שחלפו יותר משלושה ימים מיום רכישתם, אהיה מחוייב על פי דין לדווח על כל רווח
ו/או הפסד ממכירות אלה בדו”ח השנתי וכן בדיווח לפי סעיף 91(ד) לרשויות המס ובתשלום
מקדמת מס כדין.


כן הנני מבין כי יהיה עלי להגיש דו”ח שנתי לפקיד השומה גם אם כיום אינני מגיש
דו”חות שנתיים.


אני בנוסף מצהיר ומבין כי אי הגשת דו”ח שנתי או אי תשלום מס כדין על הכנסותי ממכירת
מניות שנרכשו במסגרת תוכנית ה- ESPP הן עבירות פליליות.
 




על החתום:




שם העובד
מספר ת.ז
תאריך
חתימה
 
 
 
 














